



RESIGNATION AND RELEASE AGREEMENT




The Resignation and Release Agreement (“Agreement”) is entered into between Lyn
G. Rupich (“Ms. Rupich”) AJS Bancorp, MHC, AJS Bancorp, Inc. and A J Smith
Federal Savings Bank (collectively “Bank”) or (collectively “the Bank”) to set
forth the terms and conditions of Ms. Rupich’s separation from employment from
the Bank.
Therefore, in consideration of the mutual promises, covenants and agreements set
forth below, the parties hereby acknowledge and agree as follows::
1.           Separation Date.  Ms. Rupich will voluntarily resign from all her
positions as an employee and officer at the Bank and her employment and her
employment agreement, dated November 17, 2009 (the “Employment Agreement”) will
terminate effective October 8, 2010 (the “Separation Date”).
           (a)  Pay and Benefits and Health Plan Participation.  Ms. Rupich
shall receive final pay at her base salary rate and pay for accrued but unused
vacation for time worked through and including the Separation Date.  Ms. Rupich
will also receive the benefits to which Ms. Rupich is entitled under the Bank
benefit plans and stock plans, by virtue of Ms. Rupich’s service with the Bank
up to and including the Separation Date.  Except as specifically provided in the
Agreement, Ms. Rupich understands that she shall not be entitled to any other
payment, benefits or other consideration from Bank.  Ms. Rupich will continue to
be eligible to receive health, dental, life and disability insurance coverage
under the Bank’s Plan through December 31, 2010, provided that she continues to
pay the employee portion of the premium for such benefits during that
period.  Thereafter, Ms. Rupich shall have the right to elect to continue to
participate in the Bank’s group medical and dental health plans at her own
expense in accordance with the requirements of the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”), as amended, provided that for the first
six months of coverage under COBRA, the Bank will provide a monthly premium
subsidy equal to the amount it would have contributed for premiums if Ms. Rupich
had remained actively employed by the Bank.

  1
 

--------------------------------------------------------------------------------

 

           (b)  Separation Pay.  Provided that Ms. Rupich executes the Agreement
and materially complies with all of the other conditions of the Agreement, Ms.
Rupich will receive separation pay in the total gross amount of One Hundred and
Twenty-Five Thousand Dollars ($125,000.00) (“Separation Pay”).  Of this amount,
Five Thousand Dollars of this payment is allocated as additional consideration
for the release of claims arising under the Age Discrimination in Employment
Act.  The Separation Pay and other payments provided for herein will be paid in
four equal installments on October 15, October 29, November 26 and December 31,
2010.  In the event of Ms. Rupich’s death following the execution of this
Agreement and prior to the Separation Pay being fully paid, the Bank shall
accelerate and pay to Ms. Rupich’s estate, in a single lump sum, any unpaid
Separation Pay as of the date of death.
           (c)  On the Separation Date, the Bank will transfer to Ms. Rupich the
title to the Bank automobile which has been assigned to her for her use and it
will not maintain insurance, or provide expense reimbursement on the automobile
after the transfer.
           (d)  The Bank agrees that the terms of its outstanding loan and
mortgage to Ms. Rupich on her personal residence will not be modified due to the
termination of her employment.
           (e)  Ms. Rupich acknowledges that all payments and benefits provided
in this paragraph may be subject to deductions for taxes and FICA in the amount
required by law.
2.       Public Comment; References and Mutual Non-Disparagement.  Ms. Rupich’s
separation from the Bank shall be publicly treated and disclosed in required
disclosures, as a resignation to pursue other endeavors.  Comments made
internally to Bank staff regarding Ms. Rupich’s resignation will be positive and
consistent with the foregoing statement.  Ms. Rupich will be provided a positive
employment reference consistent with the substance of the text contained in
Exhibit A to this Agreement. Subsequent comments to prospective employers, by
Mr. Butkus and other Board members will also be positive and consistent with the
text of Exhibit A.

 
2

--------------------------------------------------------------------------------

 



The Bank acting through  its officers at the level of senior vice president and
above and the members of the 0board of directors at the Bank (the “Board”)
further agrees not to disparage Ms. Rupich’s performance or character.  Ms.
Rupich agrees that all comments regarding the reason for cessation of employment
will be positive and consistent with the stated reason that she has resigned to
pursue other endeavors.  She further agrees that she will not disparage the Bank
or its directors, officers, managers, affiliates or operations, and that her
comments to employees of the Bank and in the community about her cessation of
employment regarding her leaving the Bank will be positive and consistent with
the statements outlined above.
3.  Mutual Waivers and Releases.
           (a)  Except to enforce this Agreement, to enforce any rights under a
retirement, welfare or stock plan or program, to exercise any applicable rights
of indemnification as an officer, employee or former officer or employee of the
Bank, or as provided in paragraph 3(c) below, Ms. Rupich, for herself, her
spouse (with respect to any claims he could make relating to her employment for
former employment), heirs, executors, agents or assigns (including attorneys)
(hereinafter the “Rupich Releasing Parties”), hereby release and forever
discharge, waive, release and hold harmless the Bank and all of its current or
past subsidiaries and affiliates, shareholders, successors, assigns, directors,
officers, employees and agents, (“Bank Released Parties”) from any and all
liability or claims which arose or could have arisen prior to the Effective Date
of signing of this Agreement, including, but not limited to, all claims relating
to her Employment Agreements with the Bank, compensation, equity incentives or
other terms of employment with the Bank, all

 
3 

--------------------------------------------------------------------------------

 

claims arising under any express or implied contract, tort, statute, rule, or
regulation or the common law,  including claims arising under the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, as amended,
the Americans With Disabilities Act, the Employee Retirement Income Security Act
of 1974 and the Illinois Human Rights Act, as those acts have been amended.  Ms.
Rupich also agrees that if any action is brought on her behalf before any court,
arbitrator, mediator or administrative body relating to claims so released, she
will not accept any payments of monies in connection therewith.
           (b)  Except to enforce this Agreement, or as provided in Paragraph
3(c) below, the Bank Released Parties hereby release, and forever discharge,
waive, release and hold harmless the Rupich Releasing Parties from and with
respect to any and all actions, liabilities, and other claims for relief and
remuneration whatsoever, known or unknown, arising prior to the Effective Date
of this Agreement, including those arising out of or concerning Ms. Rupich’s
employment at the Bank, including, but not limited to, all matters in law, in
equity, in contract, or in tort, or pursuant to federal, state or local
statute.  The Bank also agrees that if any action is brought in its
behalf  before any court, arbitrator, mediator or administrative body relating
to claims so released, it will not accept any payments of monies in connection
therewith.
           (c)  The Bank and Ms. Rupich do not release each other from claims
involving currently unknown fraud or currently unknown criminal conduct which
adversely affects the party seeking to bring such claims.
4.           Transition Assistance.  Ms. Rupich agrees that while employed by
the Bank through October 8, 2010, she will support and assist the Bank and its
personnel in the transition of her work for the Bank to other Bank personnel
along with performing other duties for the Bank.  In particular, during such
period, she will work with Bank personnel and contractors to assist and

 
4

--------------------------------------------------------------------------------

 

advise in the preparation of all documentation and take all steps reasonably
necessary to help the Bank meet its internal and reporting requirements
concerning third quarter financial statements and performance.  After the
Separation Date, through and including the time she is receiving Separation
Payments from the Bank, Ms. Rupich shall be reasonably available to consult with
the Bank and Bank personnel and contractors, by telephone and occasionally in
person, if necessary, regarding the foregoing transitional matters and other
matters which she was responsible while working for the Bank, provided Ms.
Rupich will not accept any responsibility for the form or content of the Bank’s
third quarter Form 10-Q filing and reporting (which shall at all times be the
responsibility of the Bank).  The parties agree that such consultation will be
done on a reasonable and limited basis consistent with Ms. Rupich’s personal and
professional obligations and endeavors and that after the filing of the Bank’s
third quarter Form 10-Q, Ms. Rupich will not be required to consult in person or
for more than one hour in any week.
5.  Confidentiality.  Ms. Rupich agrees that she shall at all times keep in
confidence and trust all Confidential Information she obtained while in
employment with Bank and shall not reveal or otherwise use such Confidential
Information for her own benefit or the benefit of any other person or
entity.  “Confidential Information” means any business information concerning
Bank and its affiliates, investors and its customers and prospective customers
that has been treated as confidential as by Bank or any of such entities that is
of competitive or other business value to Bank or any of such
entities.  Confidential Information includes, without limitation, trade secrets,
product information, confidential revenue, sales or earnings information,
confidential business relationships, confidential business plans and sales and
marketing plans, personnel information, information concerning investments by or
contemplated investments by Bank or such entities, information with respect to
legal and regulatory compliance and all other non-public information learned by
her in connection with employment with Bank.

 
5 

--------------------------------------------------------------------------------

 

6.  Non-solicitation of Employees.  Ms. Rupich agrees that while employed by the
Bank and up to and including December 31, 2010, she will not directly or
indirectly either as a principal, independent contractor, employer or other
capacity solicit, hire or attempt to solicit, hire or participate in an attempt
to solicit any person who during the six (6) months immediately preceding the
date of such solicitation or hire was a manager, officer, or member of the
Accounting Department of the Bank.
7.  Return of Property.  Ms. Rupich agrees that, no later than the close of
business on the Separation Date, she will return to the Bank all Bank Property
in her possession, custody or control, except for the automobile referred to in
Paragraph 1(c) above.  “Property” includes all documents, records, materials,
data compilations or summaries, (wherever located, and however stored, including
in paper, electronic form or other form of recording or storage) computers,
hardware, software, equipment, keys, access cards, identifications, vault and
security codes and other physical or intellectual property of the Bank, and all
copies of any of these, that have come into her possession or have been produced
by her in connection with her employment by Bank.  Notwithstanding the
foregoing, the Bank may request that Ms. Rupich retain certain Bank property in
order to facilitate the assistance contemplated under Paragraph 4, above, which
property shall be returned to the Bank on or before December 31, 2010.
8.  Confidentiality of Agreement.  Except as may be required by law or to
enforce this Agreement, Ms. Rupich agrees not to disclose this Agreement or its
terms to any person or entity, other than her immediate family and legal or
financial advisors.  Except as required by law or regulation or to enforce this
Agreement, the Bank agrees not to disclose this Agreement or its terms to any
person or entity except other than its Board, its counsel, accounting or
financial advisors or other individuals in the Bank with a need to know
particular terms in order to administer payments and benefits provided in the
Agreement.

 
6 

--------------------------------------------------------------------------------

 

9.  Effective Date of Agreement, Release of ADEA Claims and Consideration and
Revocation Periods for Such Release.  Ms. Rupich acknowledges that she has been
advised in writing hereby to consult with an attorney before signing this
Agreement and that she has been represented by counsel at all times relevant to
the execution of this Agreement.  The mutual waivers and releases and other
provisions of this Agreement shall be immediately effective upon the execution
of the Agreement by the Parties.  Provided, however, with respect to the waivers
and releases arising under the Age Discrimination in Employment Act (“ADEA”),
Ms. Rupich has twenty-one (21) days after receipt of this document to consider
whether to accept or reject the waiver and release of such claims.  Ms. Rupich
has seven (7) days after she signs this Agreement to revoke the waiver and
release of claims arising under ADEA.  Any such revocation must be in writing
and delivered either by hand, e-mailed, facsimile or messengered to Roger T.
Brice, 333 South Wacker Dr., Chicago, IL  60606 within the seven (7) day
period.  If Ms. Rupich revokes this Agreement insofar as it releases claims
arising under ADEA, it shall be void as to the release of such claims and  she
shall not be entitled to the payment of $5,000 allocated as consideration for
release of such claims.  If Ms. Rupich does not revoke this Agreement as to ADEA
claims within seven (7) days after signing it, this Agreement shall become
enforceable and effective as to such claims on the eighth (8th) day after Ms.
Rupich signs this Agreement.
10.  Non-admission.  The parties agree that neither this Agreement nor the
furnishing of any consideration by any party for this Agreement shall be deemed
or construed at any time for any purpose as an admission by any party of any
liability or improper or unlawful conduct of any kind.
11.  Counterparts.  The Agreement may be executed in counterparts.  The
Agreement may be modified only by a written agreement signed by Ms. Rupich and
an authorized representative of Bank.

 
7 

--------------------------------------------------------------------------------

 

12.  Successors and Assigns - Binding Effect.  The Agreement shall not be
assignable by the Ms. Rupich.  The rights and obligations of the parties under
the Agreement shall be binding upon and shall inure to the benefit of Bank, its
affiliates, and their heirs, successors and assigns, as may be applicable.
13.  Governing Law.  The Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois, without regard to
its conflict of law principles.
14.  Complete Agreement.  This Agreement is the entire Agreement between Ms.
Rupich and the Bank on the subjects covered herein; and all previous agreements
or promises between Ms. Rupich and the Bank, specifically including
the Employment Agreement, are superseded.  In the event of any dispute, the
Agreement shall be construed as a whole, shall be interpreted in accordance with
its fair meaning, and shall not be construed strictly for or against either Ms.
Rupich or the Bank.
15.  No Mitigation or Offset.  Ms. Rupich shall have no obligation of mitigation
and the Bank shall not be entitled to any remedy of offset due to subsequent
employment consideration.
16.  Defense and Indemnification.  The Bank shall defend and indemnify Ms.
Rupich from liability arising in the course of her employment for the Bank to
the extent, and subject to the conditions, provided in the Bank’s by laws.
17. Knowing and Voluntary Agreement.  The Parties acknowledge that they have
read the Agreement carefully and fully understand its terms and that this
Agreement is entered into knowingly and voluntarily.

 
8 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have freely and voluntarily executed this
Agreement, intending to be legally bound by it.






 
LYN G. RUPICH
 
 
/s/ Lyn Rupich                                                             
 
 
Dated: September 17, 2010                                        
         
AJS BANCORP, MHC
 
AJS BANCORP, INC.
 
A J SMITH FEDERAL SAVINGS BANK
     
By: /s/ Thomas R.
Butkus                                                            
 
Name: Thomas R. Butkus
 
Title: Chairman & Chief Executive Officer
 
Dated:September 17, 2010                                            


 
 
 
9 

--------------------------------------------------------------------------------

 



Resignation and Release Agreement


Exhibit A


Bank Employment Reference for Ms. Rupich


 




Ms. Rupich has been employed by AJS Bancorp, Inc. and A.J. Smith Federal Savings
Bank (the “Bank”), individually or collectively, in various positions since
1987.  During her twenty three (23) years of service Ms. Rupich has exhibited a
conscientious and diligent work ethic and displayed the ability to contribute to
the formulation, execution and attainment of Bank goals.  These qualities, and
her managerial abilities and her particular strength in financial reporting and
compliance areas enabled her to achieve and hold the position of President/Chief
Operating Officer of the Bank for the last eight (8) years.  We recommend Ms.
Rupich to future employers and wish her every success in her future endeavors.
 
 

10
